THE STATE OF SOUTH CAROLINA
            In The Court of Appeals

Brenda Halsey, Bernay F. Halsey, Jr., Demont Halsey,
Fredericka Halsey, and Brittany Halsey, Appellants,

v.

Gwendolette Halsey Simmons, Kenneth Wayne Oglesby,
Roderick Terrill Oglesby, any heirs of the Rederick
Gaffney Estate, known and unknown, who may claim any
interest in the subject property, and any unknown heirs or
parties who may claim title or ownership in the real estate
which is the subject of this action, Elijah Redish, Jackie
W. Williams, as Cherokee County Treasurer, or the
Successor in Office, Vernon L. Price, as Delinquent Tax
Collector of Cherokee County, or the Successor in Office,
Defendants,

Of whom Gwendolette Halsey Simmons, Elijah Redish,
Jackie W. Williams, as Cherokee County Treasurer, or the
Successor in Office, Vernon L. Price, as Delinquent Tax
Collector of Cherokee County, or the Successor in Office,
are the Respondents.

Appellate Case No. 2017-001459

            Appeal From Cherokee County
          Gordon G. Cooper, Master-In-Equity

                 Opinion No. 5712
 Submitted December 2, 2019 – Filed January 22, 2019.


                      AFFIRMED

Richard H. Rhodes and William Hardwick Rhodes, both
of Burts Turner & Rhodes, of Spartanburg, for Appellants.
              George Brandt, III, of Henderson Brandt & Vieth, PA, of
              Spartanburg, for Respondent Elijah Redish; Joseph L.
              Mathis and Joseph L.V. Johnson, both of Saint-Amand
              Thompson & Mathis, LLC, of Gaffney, for Respondents
              Vernon L. Price, as Delinquent Tax Collector of Cherokee
              County, or the Successor in Office, and Jackie W.
              Williams, as Cherokee County Treasurer, or the Successor
              in Office; and Anna-Karina Parker, of Winter & Rhoden,
              LLC, of Gaffney, for Respondent Gwendolette Halsey
              Simmons.


GEATHERS, J.: In this action to declare a delinquent property tax sale invalid,
Appellants Brenda Halsey ("Mrs. Halsey") and her children contend that the Master-
In-Equity erred in finding county officials, by way of Respondents Vernon L. Price,
the Delinquent Tax Collector, and Jackie W. Williams, the County Treasurer, strictly
complied with the notice requirements of S.C. Code Ann. § 12-51-40 (2014).
Specifically, Appellants contend that the Master erred by (1) finding the tax sale
valid because (i) the notices were not sent to the best address available, and (ii) the
notices were not sent to Mrs. Halsey; and (2) granting a directed verdict for
Respondents because (i) Appellants were denied the opportunity to present evidence,
(ii) the testimony showed that the requirements of section 12-51-40 were not
followed, (iii) the ruling was based on an incomplete record, and (iv) Price had actual
notice that Mrs. Halsey was the owner of the property at issue. We affirm.1

                                        FACTS

       The property in question is the parcel, with an unoccupied house, located at
305 Leadmine Street, Gaffney, map reference number 100-08-00-055.003 ("the
Property"). The Property was originally a part of the surrounding mobile home
park's parcel ("Oglesby Mobile Homes") but splintered from that parcel at some
point in time. Additionally, there is a relevant parcel adjacent to the Property, with
map reference number 100-08-00-056.000 ("Adjacent Property"), where
Respondent Gwendolette Simmons ("Gwendolette") had a home. Appellants claim
their interest in the Property through Mrs. Halsey's husband, Bernay Halsey
(Gwendolette's brother), who died intestate on June 22, 2004. Bernay Halsey's estate
was filed in probate court in 2014, ten years after his death. Appellants contend
Bernay Halsey obtained title to the Property by deed referenced 14-Q 171. However,
1
    We decide this case without oral argument pursuant to Rule 215, SCACR.
due to incorrect legal descriptions of the properties in the aforementioned deed,
issues surrounding the discovery of any other deed to the Property, and mapping
problems, the chain of title to the Property is complicated.2 This confusion led to
misidentification in taxing the Property, with the taxes being listed with either the
wrong address, a different owner, or the wrong tax map number. There is no
document in the record listing Bernay Halsey as the owner of the Property with its
correct tax map number, 100-08-00-055.003.

       The Property was sold at a delinquent tax sale on November 4, 2013, due to
unpaid taxes from years 2008–12. It is undisputed that prior to the sale, and
thereafter, Cherokee County officials sent all statutorily required notices to
Gwendolette (also known as Gwendolyn Dawkins). Appellants argue that Mrs.
Halsey was entitled to notice because county officials knew that Mrs. Halsey was
the owner of the Property. Respondents counter that county officials did not know
who owned the Property, so the notices were sent to the "Rederick Gaffney Estate"
in care of Gwendolyn Dawkins (Gwendolette).

Delinquent Taxes & Notice of Tax Sale

      The first set of tax receipts in the record that correctly list the Property's map
reference number are from 2004 and 2005. The receipts list the Property's owner as
the Rederick Gaffney Estate, in care of Gwendolyn Dawkins, as follows:

                            GAFFNEY REDERICK EST
                            % GWENDOLYN DAWKINS
                            135 IRIS LANE
                            GAFFNEY SC 29341

Mrs. Halsey paid both 2004 and 2005 taxes on the Property to the Treasurer's Office.
There are no tax receipts or assertions of taxes having been paid for the Property
beyond these two years in the record.

       Respondent Vernon Price began working as the Delinquent Tax Collector of
Cherokee County in 2003. He was the sole employee in his department during the
notice period in question. At trial, Price testified that the chains of title for the entire
relevant tract of land (including Oglesby Mobile Homes and Adjacent Property)
were uncertain. He stated that his office regularly tries to work with the Treasurer's

2
 The Property was inarguably devised to the Rederick Gaffney Estate in 1917 as
part of a larger tract of land.
Office, Tax Assessor's Office, and Mapping Office to sort out property ownership
when it is unclear. The addresses Price's department uses to send notices of
delinquent taxes and other correspondence are usually supplied by the Tax
Assessor's Office. However, these addresses can change at any time because
interested persons can call and advise the Assessor's Office that they have a new
address, and that address would be used by the County for notification purposes.
Price stated that he searches mobile home records, alerts the Treasurer's Office of
misspellings of names that he is aware of, and asks the Assessor's Office questions
to try and ensure delinquent notices are sent to the correct person.

       Price testified that the County conducted multiple title and deed searches to
find owners of the Property, but to no avail. Additionally, he testified that there was
no documentation informing him who were the heirs to the Property. Price stated
Mrs. Halsey had never represented herself to be the owner of the Property and she
had never come in to speak with him regarding the Property; rather, she only spoke
to him about Oglesby Mobile Homes. Price testified that when Mrs. Halsey would
come to his office regarding Oglesby Mobile Homes, he would mention to her that
the taxes on the Property were owed. In 2012, Mrs. Halsey went to Price's office
and paid delinquent taxes on Oglesby Mobile Homes. Mrs. Halsey asserted in her
original complaint that at the time she thought that she was also paying back taxes
on the Property. However, Price stated Mrs. Halsey knew she was paying taxes for
only Oglesby Mobile Homes.3

       Price testified that the statutory notices to "delinquent taxpayers" or "grantees
of record" pursuant to section 12-51-40(a) & (b) are auto-generated and mailed by a
third-party service, QS-1, using the name and address of the taxpayer that the Tax
Assessor's Office has listed in its system. Price stated he does not send any
additional notices to any other party unless he has actual knowledge that that party

3
 Mrs. Halsey paid the taxes in question via check in the amount of $10,002.19. The
receipts for this payment reflect taxes for Oglesby's MHP, with map reference
number 100-08-00-055, for the years of 2008, 2009, 2010, and 2011. The
cumulative total of the taxes owed for the aforementioned years equaled the amount
paid—$10,002.19. The following was listed under the owner portion of all of the
corresponding receipts:

                           OGLESBY MH PRK/ REDERICK
                           GAFFNEY EST/ % GWEN DAWKINS
                           135 IRIS LANE
                           GAFFNEY SC 29341
is an owner of the property. The first notice, the Execution Notice, was sent on or
about March 24, 2013, to:

                          GAFFNEY REDERICK EST
                          % GWENDOLYN DAWKINS
                          135 IRIS LANE
                          GAFFNEY SC 29341

The notice advised that the taxes in the amount of $1,768.85 for the year 2012 had
to be paid by April 30, 2013. The delinquent taxes were not paid, and a Final Tax
Notice was sent by certified mail to Gwendolette on June 8, 2013. Gwendolette
signed for the mail the same day. This Final Tax Notice gave the Rederick Gaffney
Estate until July 31, 2013, to pay the delinquent taxes. Price then physically posted
a Notice of Levy on the Property on September 18, 2013. The taxes were not paid,
and the Property was advertised for sale at public auction in two separate
newspapers: October 16 & 30, 2013, for one paper; and October 22 & 29, 2013, for
the other.

       The Property was sold at auction on November 4, 2013, to Elijah Redish for
$12,000. This amount covered the existing delinquent tax amount of $9,627.53
owed on the Property for tax years 2008–12, plus the fees that were not applied at
the time of the advertising. On November 13, 2013, Price mailed a notice to
Gwendolette informing her of the sale to Redish and that the Rederick Gaffney
Estate had until November 5, 2014, to redeem the Property. At some point in 2014,
as previously mentioned, the estate of Bernay Halsey was filed in probate court.
Finally, on October 14, 2014, Price sent delinquent tax notices via certified mail to
Gwendolette at her previously designated address and to Mrs. Halsey at the
Property's address of 305 Leadmine Street. Price testified that he sent Mrs. Halsey
the delinquent tax notice informing her about the final date of redemption because
he knew Mrs. Halsey was involved. The Property was not redeemed, and Elijah
Redish was granted title to the Property on November 12, 2014.

       Appellants filed their complaint in the Court of Common Pleas of the Seventh
Judicial Circuit on April 15, 2015, seeking a ruling that the tax sale was conducted
improperly due to the actions of Price and the Cherokee County Treasurer and a
finding that Appellants were the owners of the Property over any potential heirs of
Rederick Gaffney. Therefore, Gwendolette and her siblings, as well as any other
potential heirs of the Rederick Gaffney Estate, were joined in the suit to protect any
interest they may have in the Property. Elijah Redish, as recipient of the tax deed,
was joined as well. All parties consented to having the case heard by a special
referee. The trial was held on March 22, 2017. At trial, Appellants' counsel
consented to allowing Respondents to present their case first. After the testimony
of Price, Respondents moved for a directed verdict. The Master granted this motion,
having found that Price strictly complied with and exceeded his statutory notice
requirements even though ownership interests in the Property were not apparent.

                                 ISSUES ON APPEAL

I.     Did the Master err in finding that Price sent the notices to the best address
       available pursuant to section 12-51-40(a) of the South Carolina Code
       (2014)?

II.    Did the Master err in finding that Price complied with the notice requirements
       under section 12-51-40 by sending the statutorily defined notices to
       Gwendolette Simmons and not Brenda Halsey?

III.   Did the Master err in granting Respondents' motion for a directed verdict,
       which precluded Appellants from presenting additional evidence?

IV.    Did the Master err in finding that Price met the requirements of section 12-
       51-40 and granting Respondents' motion for a directed verdict?

V.     Did the Master err in granting Respondents' motion for a directed verdict
       based on an incomplete record?

VI.    Did the Master err in finding Price did not have actual notice that Mrs. Halsey
       was an owner of the property in question?

                                STANDARD OF REVIEW

       "In actions at equity, tried before a judge alone, we are free to find the facts
according to our own view of the preponderance of the evidence." Forfeited Land
Comm'n of Bamberg Cty. v. Beard, 424 S.C. 137, 144, 817 S.E.2d 801, 804 (Ct. App.
2018). "However, this broad scope of review does not require an appellate court to
disregard the findings below or ignore the fact that the [circuit court] is in the better
position to assess the credibility of the witnesses." Id. (alteration in original)
(quoting Pinckney v. Warren, 344 S.C. 382, 387, 544 S.E.2d 620, 623 (2001)).
When reviewing a circuit court's grant or denial of a motion for directed verdict, the
appellate court will reverse only when there is no evidence to support the ruling or
when the ruling is governed by an error of law. Austin v. Stokes-Craven Holding
Corp., 387 S.C. 22, 42, 691 S.E.2d 135, 145 (2010).

                                 LAW/ANALYSIS

I.    TAX SALE NOTICE

       Section 12-51-40 of the South Carolina Code (2014) states that the county
officer authorized to collect delinquent taxes shall "mail a notice of delinquent
property taxes, penalties, assessments, and costs to the defaulting taxpayer and to a
grantee of record of the property . . . ." (emphases added). This "notice must be
mailed to the best address available, which is either the address shown on the deed
conveying the property to him, the property address, or other corrected or forwarding
address of which the officer . . . has actual knowledge." § 12-51-40(a) (emphasis
added). Appellants contend that the tax sale was invalid pursuant to section
12-51-40 because Mrs. Halsey was an owner of the Property and the delinquent tax
office was aware of that fact. Therefore, Appellants assert that the tax notices were
not sent to Mrs. Halsey as an owner or to the "best address available." Respondents
contend that the delinquent tax office complied with its statutory obligations by
sending notices for the "Rederick Gaffney Estate" to the "best address available"—
in care of Gwendolette. Respondents further contend that because ownership of the
Property was unclear, county tax officials were not required to mail notices to Mrs.
Halsey. We agree with Respondents.

      a. Mrs. Halsey was not entitled to notice because she was not the
         Property's "defaulting taxpayer" or a "grantee of record."

       "A tax execution is not issued against the property[;] it is issued against the
defaulting tax payer." Rives v. Bulsa, 325 S.C. 287, 293, 478 S.E.2d 871, 881 (Ct.
App. 1996) (citing Aldridge v. Rutledge, 269 S.C. 475, 478, 238 S.E.2d 165, 166
(1977)). "Due process of law requires some sort of notice to a landowner before he
is deprived of his property." Id. Tax sales in South Carolina are governed by statute.
S.C. Code Ann. §§ 12-51-40 to -170 (2014 & Supp. 2019). The delinquent tax
officer must give notice to the "defaulting taxpayer" and/or the "grantee of record."
§ 12-51-40. "Tax sales must be conducted in strict compliance with statutory
requirements." King v. James, 388 S.C. 16, 25, 694 S.E.2d 35, 39 (Ct. App. 2010)
(quoting In Re Ryan Inv. Co., 335 S.C. 392, 395, 517 S.E.2d 692, 693 (1999)).
"[F]ailure to give the required notice of a tax sale is a fundamental defect in the tax
sale proceedings that renders the proceedings absolutely void." Hawkins v. Bruno
Yacht Sales, Inc., 353 S.C. 31, 36, 577 S.E.2d 202, 205 (2003). "The sound view is
that all requirements of law leading up to the tax sales [that] are intended for the
protection of the tax payer against surprise or the sacrifice of his property are to be
regarded as mandatory and are to be strictly enforced." Rives, 325 S.C. at 292–93,
478 S.E.2d at 881. Even "the fact that the defaulting taxpayer has actual notice of
the impending tax sale 'is insufficient to uphold a tax sale absent strict compliance
with statutory requirements.'" Hawkins, 353 S.C. at 36, 577 S.E.2d at 205 (quoting
In Re Ryan Inv. Co., 335 S.C. at 395, 517 S.E.2d at 693).

       "The cardinal rule of statutory construction is to ascertain and effectuate the
intent of the legislature." Id. at 39, 577 S.E.2d at 207. "Where the statute's language
is plain and unambiguous[] and conveys a clear and definite meaning, the rules of
statutory interpretation are not needed and the court has no right to impose another
meaning." Hodges v. Rainey, 341 S.C. 79, 85, 533 S.E.2d 578, 581 (2000). "On the
other hand, where a statute is ambiguous, the [c]ourt must construe the terms of the
statute." Wade v. Berkeley Cty., 348 S.C. 224, 229, 559 S.E.2d 586, 588 (2002).
The term "grantee of record" is unambiguous. See § 12-51-40(a). The plain meaning
of "grantee" is "one to whom property is conveyed." Grantee, Black's Law
Dictionary (11th ed. 2019). Section 12-60-30(29) of the South Carolina Code (2014)
defines "taxpayer" as "a person who is liable for a tax or who is responsible for
collecting and remitting a tax." Further, section 12-37-610 of the South Carolina
Code (2014 & Supp. 2019) states that each person is liable to pay taxes on real
property "he owns . . . as recorded in public records for deeds of the county in which
the property is located, or on the real property that . . . he has care of as guardian,
executor, trustee, or committee."

       These taxing statutes and our state's legal history make clear that the term
"defaulting taxpayer" comfortably includes true owners of property (who are liable
for a tax) and their agents (who can be responsible for collecting and remitting the
tax). See Rives, 325 S.C. at 293, 478 S.E.2d at 881 ("The taxing statutes and a legion
of cases interpreting these statutes make it clear that property shall be listed,
assessed, levied upon, advertised, and sold in the name of the true owner." (emphasis
added)); Johnson v. Arbabi, 355 S.C. 64, 72, 584 S.E.2d 113, 117 (2003) (finding
that implied agency can satisfy tax notice requirements). Prior to the year 2000,
section 12-51-40 included references to the "current owner" instead of "defaulting
taxpayer" and grantees of property. See S.C. Code Ann. § 12-51-40 (1998) (prior to
the 2000 amendment); see also Act No. 399, § 3(X)(3), 2000 S.C. Acts 3471–73
(amending section 12-51-40, effective January 1, 2001). In amending the statute in
2000, and substituting "current owner" with "defaulting taxpayer" and "grantee" of
record, the General Assembly sought to provide for notice to the grantee of record.
See Act No. 399, § 3(X)(3), 2000 S.C. Acts 3439.
       However, the 2000 amendment did not change the fact that county tax
officials must be aware of the true owner's interest for the delinquent tax notification
duty to apply. See § 12-51-40(f) ("For the purpose of enforcing payment and
collection of property taxes when the true owner is unknown because of the death of
the owner of record . . . the property must be advertised and sold in the name of the
deceased owner of record." (emphasis added)). Appellants have cited no cases post-
dating the enactment of section 12-51-40, and we have found none, holding that a
person claiming ownership of certain property is entitled to notice without there also
being either an adequate public record of the claimant's ownership or actual direct
knowledge of their ownership by county officials. Compare Taylor v. Mill, 310 S.C.
526, 528, 426 S.E.2d 311, 312–13 (1992) (finding that county tax officials were not
obligated to notify an individual with interest in a property because the individual
bought the property subject to another lien and he failed to either notify the county
that he was the grantee of the delinquent taxpayer of record or to record his deed),
Snelgrove v. Lanham, 298 S.C. 302, 304, 379 S.E.2d 904, 905 (1989) (affirming the
Master's order setting aside a tax deed obtained through a tax sale where the
defaulting taxpayer notified the county of her new name and address following her
marriage, but the county still failed to mail her the statutorily required notifications
using her new contact information), and Rives, 325 S.C. at 294, 478 S.E.2d at 881
(affirming the Master's order invalidating the tax sale because the public records
reflected the names of the correct owners), with Bell v. Knight, 376 S.C. 380, 382–
83, 656 S.E.2d 393, 395 (Ct. App. 2008) (finding children of the record owner were
not entitled to notice because even though the property's deed to a third party was
not issued and recorded by the time of the tax sale, there was a probate order
divesting the children of their interest in the property).

       Here, Mrs. Halsey was not entitled to notice because there was no record of
her as a true owner or evidence that Price had actual knowledge that she claimed
ownership of the Property. Additionally, she was not a "grantee of record." See §
12-51-40. Price testified that county officials conducted many title and deed
searches, but were unable to discover who the owners of the Property were.
Appellants contend that their interest in the Property comes from Bernay Halsey via
intestate succession. However, in the ten years since Appellants presumably
inherited their ownership interest, they took no steps to record or document their
interest. Appellants failed to probate the estate before the commencement of tax sale
proceedings, or to request a letter of ownership from the Tax Assessor's Office. Had
Appellants taken either of these steps, the record may have been adequate to assert
true ownership interest. See Rives, 325 S.C. at 289–94, 478 S.E.2d at 879–81
(finding the probate record of decedent adequate to notify county of true owners);
Bell, 376 S.C. at 382–83, 656 S.E.2d at 395 (probate record was adequate to place
county on notice that children were divested of their interest in the property and were
not entitled to notice). Instead, Appellants chose to act after tax sale proceedings
had already begun.4

       Further, although county tax officials must exercise diligence to ascertain the
correct address of the property owner,5 our courts have consistently found that it is
"unreasonable to require tax officers to unravel complicated inheritances." See, e.g.,
Koth v. Pallachucola Club, 79 S.C. 514, 517–18, 61 S.E. 77, 78 (1908). To the
extent that they are aware, property owners must provide county officials with actual
notice of any problem with the county's assessment of their property and exercise
their own diligence in remedying the issue. See Taylor, 310 S.C. at 528, 426 S.E.2d
at 312–13; see also Robinson v. Estate of Harris, 389 S.C. 360, 372, 698 S.E.2d 801,
807–08 (2010) (finding it unreasonable that claimants attempting to quiet title to a
property would wait more than ten years to implement the suit because they had
constructive knowledge that there was an issue with their title due to presumably not
receiving tax documents for many years).

       Additionally, Mrs. Halsey never represented herself as owner of the Property.
Although she did not have an opportunity to testify to this effect, nowhere in the
record does Mrs. Halsey claim she, or any of the other Appellants, spoke with a
county official to correct the title of the Property. The record reflects a ten-year
acquiescence to the Property being listed as owned by "Rederick Gaffney Estate."
See Robinson, 389 S.C. at 372, 698 S.E.2d at 807–08 (crediting against claimants
the fact that claimants had constructive knowledge of a defect in their property title
but they did not act in a timely manner). In the ten years following Bernay Halsey's
death, no individual claimed ownership of the Property. Thus, we find credible
Price's testimony that he had no actual knowledge that Mrs. Halsey was the true
owner of the Property. Even though Price knew Mrs. Halsey was involved in the
property, it would be unreasonable to expect county officials to send a notice to
every family member who is "involved" in familial property or employ onerous

4
  The first (Execution) notice was mailed to Gwendolette in 2013, and Bernay
Halsey's probate estate was filed in 2014.
5
  Reeping v. JEBBCO, LLC, 402 S.C. 195, 199–200, 740 S.E.2d 504, 506 (Ct. App.
2013) ( "[W]here a statute requires notice to the owner as a condition precedent to
foreclosure of a tax lien, the person authorized to send the notice must exercise
diligence to ascertain the correct address of the property owner." (alteration in
original) (internal quotation marks omitted) (quoting Benton v. Logan, 323 S.C. 338,
341, 474 S.E.2d 446, 447 (Ct. App. 1996))).
methods to try and discover true owners. See Koth, 79 S.C. at 517–18, 61 S.E. at
78. Because a family member remits a tax payment for a property once or twice
does not mean county officials should assume that that family member is liable for
taxes as a true owner of the property. See §§ 12-51-40 and -60-30(29).

       We conclude that county officials exercised due diligence in attempting to
ascertain the true owners of the Property, and Appellants, having notice of the fact
that the county did not know who the true owners were, did not attempt to correct
the record. Therefore, Mrs. Halsey was not entitled to notice pursuant to section 12-
51-40.

      b. Gwendolette's address was the "best address available."

       Mrs. Halsey's address was not the "best available address" for the Rederick
Gaffney Estate. The record shows that the only instances in which taxes were paid
on the Property were when tax notices were sent to Gwendolette. Moreover, the
record reflects that the notices for Oglesby Mobile Homes were consistently sent to
Gwendolette's address as well. Given the interconnectivity of the properties, it was
reasonable for Price to select Gwendolette's address as the best available address to
send the delinquent notices. See Snelgrove, 298 S.C. at 304, 379 S.E.2d at 905
(finding county officials should have taken notice of the taxpayer's deed to a lot
adjacent to the property at issue because the deed included the taxpayer's updated
name and address). Additionally, the record shows that Gwendolette did in fact
receive all the statutory notices sent to her by Price. Thus, Gwendolette's address
was the best available address to notify all with interest in the Property of the
impending tax sale so that no interested party could claim surprise regarding the tax
sale.6 See Rives, 325 S.C. at 292–93, 478 S.E.2d at 881 ("The sound view is that all

6
  Appellants alleged in their complaint to have not known about the tax sale until
Redish recorded the tax deed on November 17, 2014. However, on September 17,
2013, the tax office physically posted notice of the impending tax sale on the
Property. Considering Appellants' assertion that the best available address for Mrs.
Halsey is the Property's address, it is implausible that Appellants were unaware of
the posted notice—and if this is indeed the case, the Property's address could not
have been the "best address available." Additionally, Appellants claimed to have
been under the belief that Mrs. Halsey was paying taxes for the Property in 2012
when she wrote the check for $10,002.19. However, the receipts corroborated by
Mr. Price's testimony make it clear that Mrs. Halsey was paying for Oglesby Mobile
Homes. Even assuming Mrs. Halsey and her stepson (who accompanied her to
Price's office) genuinely thought they were paying taxes for both properties, the
requirements of law leading up to the tax sales [that] are intended for the protection
of the tax payer against surprise or the sacrifice of his property are to be regarded as
mandatory . . . ."). The fact that Price posted the notice on the Property and later
sent Mrs. Halsey a letter of redemption is not indicative of actual knowledge that
Mrs. Halsey was the true owner or a belief that her address was the best available
address for the Rederick Gaffney Estate. See Bell, 376 S.C. at 384, 656 S.E.2d at
395 ("[W]e will not find notice inadequate because a tax collector exceeded the
statutory notice requirements."). Instead, it is indicative of the fact that Price tried
to ensure that the Property remained with the family, evidenced by Price testifying
to giving them multiple years (2008–13) to get the taxes paid.

     Accordingly, we believe the Master did not err in finding that Price strictly
complied with the requirements of section 12-51-40.7

II.   Directed Verdict

      Appellants contend that the Master erred in granting a directed verdict and
request that the action be remanded to allow them the opportunity to prove
ownership of the property to prevent any further confusion regarding ownership.

       "When considering a directed verdict . . . the [appellate court] is required to
view the evidence and the inferences that can be drawn from that evidence in the
light most favorable to the nonmoving party." Hinkle v. Nat'l Cas. Ins. Co., 354 S.C.
92, 96, 579 S.E.2d 616, 618 (2003). The appellate court will "reverse only when

receipts also listed Gwendolette as the caretaker of the property or properties. See
supra note 3. This is further evidence of Appellants' acquiescence to Gwendolette's
address being the "best address available."
7
  In their brief, Appellants argue Price failed to comply with the advertising
requirements for the Property pursuant to section 12-51-40(d). However, no such
argument was raised prior to this appeal. Insofar as Appellants are arguing county
officials failed to strictly comply with section 12-51-40 due to the newspaper ads,
that argument has not been preserved for appellate review. See Mims v. Alston, 312
S.C. 311, 314 n.1, 440 S.E.2d 357, 359 n.1 (1994) (holding an issue neither raised
nor ruled upon below will not be considered on appeal); Noisette v. Ismail, 304 S.C.
56, 58, 403 S.E.2d 122, 124 (1991) (finding where a circuit court does not explicitly
rule on an argument raised and appellant makes no Rule 59 motion to obtain a ruling,
the appellate court may not address the issue); First Sav. Bank v. McLean, 314 S.C.
361, 363, 444 S.E.2d 513, 514 (1994) (noting conclusory arguments without
supporting authority are considered abandoned).
there is no evidence to support the ruling or when the ruling is governed by an error
of law." Austin, 387 S.C. at 42, 691 S.E.2d at 145 (2010). "If the evidence as a
whole is susceptible of more than one reasonable inference, a jury issue is created
and the motion should have been denied." Pye v. Estate of Fox, 369 S.C. 555, 563,
633 S.E.2d 505, 509 (2006). "Essentially, [the appellate court] must resolve whether
it would be reasonably conceivable to have a verdict for a party opposing the motion
under the facts as liberally construed in the opposing party's favor." Id. at 564, 633
S.E.2d at 509.

       Because the Master did not err in finding that Price strictly complied with the
requirements of section 12-51-40, the Master did not err in granting Respondents'
motion for a directed verdict. At trial, Appellants introduced most of their exhibits
and attached the remaining exhibits to their Rule 59(e) motion. None of the evidence
presented purports to show that Mrs. Halsey was the true owner or that county
officials should have been able to ascertain any purported interest Appellants now
allege through this evidence. In their brief, Appellants concede that ownership
surrounding the property was confusing. However, Appellants did nothing in the
ten years they claimed to have had ownership of the Property to quell this
confusion—even though Appellants had actual notice that county officials did not
know they owned the Property. The documents Appellants claim show Bernay
Halsey as the owner of the Property do not have the Property's correct tax map
number, and there are no documents purporting to show any of the Appellants as the
owner of the Property. Nowhere in the record do any of the Appellants claim to
have asserted to county officials that Mrs. Halsey was the owner of the Property
before the commencement of the delinquent tax sale proceedings. Thus, there is no
reasonable inference that county officials knew or should have known Mrs. Halsey
was the true owner. See id. at 563, 633 S.E.2d at 509. Accordingly, there is no
reasonable inference that Mrs. Halsey was entitled to notice under section 12-51-40
or that the Property's address was the best address available. See id. at 564, 633
S.E.2d at 509.

                                  CONCLUSION

      Based on the foregoing, the Master's order is

AFFIRMED.

SHORT and THOMAS, JJ., concur.